Case 1:17-cv-01734-RGA Document 560 Filed 03/16/21 Page 1 of 9 PageID #: 25065




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE


 SPRINT COMMUNICATIONS COMPANY
 L.P.,
                    Plaintiff;

                 v.

 CHARTER COMMUNICATIONS, INC.,
                                                     Civil Action No. 17-1734-RGA
 CHARTER COMMUNICATIONS
 HOLDINGS, LLC, SPECTRUM
 MANAGEMENT HOLDING COMPANY,
 LLC, CHARTER COMMUNICATIONS
 OPERATING, LLC, BRIGHT HOUSE
 NETWORKS, LLC,
                       Defendants.




                               MEMORANDUM OPINION

Christina B. Vavala and Stephen J. Kraftschik, POLSINELLI PC, Wilmington, DE; Aaron E.
Hankel, B. Trent Webb, John D. Garretson, Jonathan M. Hernandez, Jordan T. Bergsten, Lauren
E. Douville, Lydia C. Raw, Mark D. Schafer, Ryan D. Dykal, and Ryan J. Schletzbaum,
SHOOK, HARDY & BACON LLP, Kansas City, MO; Michael W. Gray and Robert H. Reckers,
SHOOK, HARDY & BACON LLP, Houston, TX, attorneys for Plaintiff Sprint Communications
Company LP.

Kelly E. Farnan, RICHARDS, LAYTON & FINGER PA, Wilmington, DE; Alex Henriques,
Robert A. Appleby, Ryan Kane, James E. Marina, Gregory Arovas, and Jeanne M. Heffernan,
KIRKLAND & ELLIS LLP, New York, NY; Bao T. Nguyen, KIRKLAND & ELLIS LLP, San
Francisco, CA; Gregory Polins, KIRKLAND & ELLIS LLP, Chicago, IL; Luke Dauchot,
KIRKLAND & ELLIS, LLP, Los Angeles, CA; Daniel L. Reisner, David S. Benyacar, and
Michael Block, ARNOLD & PORTER KAYE SCHOLER LLP, New York, NY; Robert J.
Katerberg, ARNOLD & PORTER KAYE SCHOLER LLP, Washington, DC; Thomas T.
Carmack, ARNOLD & PORTER KAYE SCHOLER LLP, Palo Alto, CA, attorneys for
Defendants Charter Communications, Inc. et al.


March 16, 2021
Case 1:17-cv-01734-RGA Document 560 Filed 03/16/21 Page 2 of 9 PageID #: 25066




/s/ Richard G. Andrews
ANDREWS, U.S. DISTRICT JUDGE:

         Before the Court is Defendants’ Motion to Strike Sprint’s Amended Infringement

Contentions. (D.I. 403). I have reviewed the parties’ briefing. (D.I. 404, 413, 418).

    I.      BACKGROUND

         Plaintiff Sprint Communications currently asserts claims from nine 1 patents against

Defendants Charter Communications, Charter Communications Holdings, Spectrum

Management Holding Company, Charter Communications Operating, and Bright House

Networks. 2 Plaintiff asserts that Defendants’ Voice-over-IP (“VoIP”) systems infringe these

patents, which can be grouped into the Call Control Patents, the Broadband Patents, and the

Enhanced Services Patent. The Call Control Patents are Nos. 6,452,932 (“the ʼ932 Patent”),

6,463,052 (“the ʼ052 Patent”), 6,633,561 (“the ʼ3,561 Patent”), 7,286,561 (“the ʼ6,561 Patent”),

and 7,505,454 (the ʼ454 Patent”). The Broadband Patents are Nos. 6,343,084 (“the ʼ084 Patent”),

6,473,429 (“the ʼ429 Patent”), and 6,298,064 (“the ʼ064 Patent”). Patent No 6,697,340 (“the ʼ340

Patent”) is the Enhanced Services Patent.

         Fact discovery closed on February 7, 2020 and expert discovery closed on May 22, 2020.

(D.I. 269). On last day of fact discovery, the parties stipulated to a brief and limited extension.

One provision of the extension was, “Responses to all remaining outstanding written discovery,

including supplementation of previously served contentions, shall be served on or before




1
  Plaintiff asserted claims from eleven patents at the time of the briefing, but has since dismissed
all claims of two of them. (See D.I. 432 at 2; D.I. 493). The reduction to nine patents has no
impact on the analysis.
2
  “Defendants” refers to Charter Communications, Inc., Charter Communications Holdings,
LLC, Spectrum Management Holding Company, LLC, Charter Communications Operating,
LLC, and Bright House Networks, LLC. Defendants will be referred to as “Charter” or
“Defendants,” unless otherwise noted.


                                                  2
Case 1:17-cv-01734-RGA Document 560 Filed 03/16/21 Page 3 of 9 PageID #: 25067




February 12, 2020.” (D.I. 372) (footnote omitted). On February 12, 2020, Plaintiff served its

Amended Paragraph 4(c) Disclosures (D.I. 377), which is the basis for this dispute.

    II.      LEGAL STANDARD

          “Infringement contentions … serve the purpose of providing notice to the Defendants of

infringement theories beyond the mere language of the patent claim.” Intellectual Ventures I LLC

v. AT&T Mobility LLC, 2017 WL 658469, at *2 (D. Del. Feb. 14, 2017) (quoting Motion Games,

LLC v. Nintendo Co., 2015 WL 1774448, at *2 (E.D. Tex. Apr. 16, 2015)). Infringement

contentions are treated as initial disclosures under Federal Rule of Civil Procedure 26(a) and the

party alleging infringement is permitted to supplement their contentions. See United States

District Court for the District of Delaware, Default Standard for Discovery § 4; Intellectual

Ventures I, 2017 WL 658469, at *1. In assessing the propriety of supplementing discovery, the

Court focuses on “whether a party has provided adequate notice of its legal contentions and their

corresponding evidentiary bases.” Lab. Skin Care, Inc. v. Ltd. Brands, Inc., 661 F. Supp. 2d 473,

477 (D. Del. 2009).

          Under Federal Rule of Civil Procedure 37(c)(1), “If a party fails to provide information

… as required by Rule 26(a) or (e), the party is not allowed to use that information … to supply

evidence on a motion, at a hearing, or at a trial, unless the failure was substantially justified or is

harmless.” FED. R. CIV. PRO. 37(c)(1). Courts in the Third Circuit consider the Pennypack factors

to determine whether a failure to disclose was harmless: “(1) the prejudice or surprise to the

party against whom the evidence is offered; (2) the possibility of curing the prejudice; (3) the

potential disruption of an orderly and efficient trial; (4) the presence of bad faith or willfulness in

failing to disclose the evidence; and (5) the importance of the information withheld.” TQ Delta,

LLC v. ADTRAN, Inc., 2019 WL 4346530, at *1 (D. Del. Sept. 12, 2019) (citing




                                                   3
Case 1:17-cv-01734-RGA Document 560 Filed 03/16/21 Page 4 of 9 PageID #: 25068




Konstantopoulos v. Westvaco Corp., 112 F.3d 710, 719 (3d Cir. 1997)). “[T]he exclusion of

critical evidence is an ‘extreme’ sanction, not normally to be imposed absent a showing of

willful deception or ‘flagrant disregard’ of a court order by the proponent of the evidence.”

Konstantopoulos, 112 F.3d at 719. The determination of whether to exclude evidence is within

the discretion of the district court. Id.

    III.      ANALYSIS

           Defendants move to strike Plaintiff’s “switch” infringement theory for four of the Call

Control Patents: the ʼ052 Patent, the ʼ3,561 Patent, the ʼ6,561 Patent, and the ʼ454 Patent. (D.I.

404 at 1). Defendants contend that Plaintiff raised, for the first time, a new infringement theory

after the close of fact discovery on February 7, 2020. (Id. at 4). Defendants argue that Plaintiff’s

delay in disclosing this infringement theory deprived them of the ability to develop non-

infringement defenses during discovery, in particular by precluding them from seeking third-

party discovery. (Id. at 1). Defendants maintain that while they agreed to conduct certain limited

activities after the close of fact discovery, they did not agree to “either party wholesale revising

its theories” and that they “expressly reserved the right to raise disputes regarding any improper

supplementation.” (Id. at 4).

           Plaintiff argues that its supplementation of its infringement contentions was timely under

the Court-approved stipulation. (D.I. 413 at 1). Further, Plaintiff asserts that its amended

infringement contentions do not disclose a new theory of infringement, as it was an application

of the Court’s then-recent claim constructions to Plaintiff’s existing infringement contentions.

(Id.). Plaintiff also argues that even if the Court finds that the “switch” theory is new and

untimely, Defendants still are not entitled to the “extreme sanction” of excluding evidence as

there was no willful deception or inappropriate conduct from Plaintiff. (Id. at 9).




                                                    4
Case 1:17-cv-01734-RGA Document 560 Filed 03/16/21 Page 5 of 9 PageID #: 25069




       Using the infringement contentions for Claims 1 and 23 of the ʼ3,561 Patent as examples,

Plaintiff’s December 2018 Paragraph 4(c) Disclosures stated:

              Charter Accused Products and Services implement a method of operating a
       processing system to control a packet communication system for a user communication.

               This is supported by at least the following:

           •   [List of Defendants’ products and services]

              Charter implements the method of claim 1 wherein the processing system is
       external to any communication switches.

               This is supported by at least the following:

           •   Components of the Charter processing system (which includes a Call
               Management Server (CMS), Media Gateway Controller (MGC), Signaling
               Gateway (SG), and/or Call Agent (CA) or IMS equivalents) are external to any
               communication switches, including any PSTN switches.

           •   [List of Defendants’ products and services]

(D.I. 405-6, Exh. 6 at 2-3 of 5).

       In contrast, Plaintiff’s February 2020 Paragraph 4(c) Disclosures state:

              Charter Accused Products and Services implement a method of operating a
       processing system to control a packet communication system for a user communication.

               This is supported by at least the following:

           •   Pursuant to the Court’s Memorandum Opinion of December 20, 2019 regarding
               claim construction, “packet communication system” means “system wherein
               packets are routed by network elements, wherein at least one network element is a
               switch.” As will be discussed below, Charter’s VoIP network is the claimed
               ‘packet communication system’ as it routes packets with network elements,
               including ‘switches’ (e.g., customer premise eMTAs [Embedded Multimedia
               Terminal Adapters], IP routers, media gateways and/or SBCs [Session Border
               Controllers] that set-up calls and relay voice and/or data information from one
               connection to another).

           •   [List of Defendants’ products and services]

              Charter implements the method of claim 1 wherein the processing system is
       external to any communication switches.


                                                 5
Case 1:17-cv-01734-RGA Document 560 Filed 03/16/21 Page 6 of 9 PageID #: 25070




                   This is supported by at least the following:

            •      Components of the Charter processing system (which includes a Call
                   Management Server (CMS), Media Gateway Controller (MGC), Signaling
                   Gateway (SG), and/or Call Agent (CA) or IMS equivalents) are external to any
                   communication switches, including circuit-based PSTN switches.

            •      Pursuant to the Court’s Memorandum Opinion of December 20, 2019 regarding
                   claim construction, “switches” means “device(s) that set up calls and relay voice
                   and/or data information from one connection to another.” As discussed above,
                   PSTN switches are the claimed “switches” as those devices are responsible for
                   setting up calls and relaying voice and/or data from the PSTN to Charter’s VoIP
                   network.

            •      [List of Defendants’ accused products and services]

(D.I. 405-10, Exh. 10 at 2-3 of 5). The main difference between Plaintiff’s two sets of Paragraph

4(c) Disclosures (and the basis for Defendants’ argument) is Plaintiff’s listing of “switches” and

statement that “PSTN [Public Switched Telephone Network] switches are the claimed

‘switches.’” (Compare id., Exh. 6 at 2-3, with id., Exh. 10 at 2-3 of 5). Defendants contend that

Plaintiff’s amendments to its infringement contentions do not meet Plaintiff’s discovery

obligations, as it is a new disclosure on the last day of the extension for particular fact discovery.

(D.I. 418 at 3).

        Plaintiff’s amended infringement contentions meet its discovery obligations as it was not

untimely and was not a new disclosure. First, Plaintiff’s Amended Paragraph 4(c) Disclosures

were literally within the time allowed. The parties’ February 7, 2020 stipulation provides,

“Responses to all remaining outstanding written discovery, including supplementation of

previously served contentions or discovery responses, shall be served on or before February 12,

2020.” (D.I. 372 at 2). On February 12, 2020, Plaintiff served its Amended Infringement

Contentions. (D.I. 377). Under the stipulation, the service of Plaintiff’s Amended Infringement

Contentions was timely. Defendants too relied on the stipulation extending discovery, as they


                                                     6
Case 1:17-cv-01734-RGA Document 560 Filed 03/16/21 Page 7 of 9 PageID #: 25071




served their First Amended Invalidity Contentions (D.I. 376) on February 12, 2020, as well as

five other documents 3 that were objections and responses to Plaintiff’s Requests for Admission

or Interrogatories. (D.I. 375).

       Defendants also argue that under Federal Circuit precedent, it is not appropriate to

disclose evidence on the last day of discovery. (D.I. 418 at 3). While some courts strike

discovery where there has been an “eleventh hour disclosure,” see Innogenetics, N.V. v. Abbott

Labs., 512 F.3d 1363, 1376 n.4 (Fed. Cir. 2008), there has been no “eleventh hour disclosure”

here. In Innogenetics the Federal Circuit affirmed the district court’s exclusion of a prior art

reference disclosed on the last day of discovery, when the other party was “stripped of any

meaningful opportunity to [counter] the reference.” Id. at 1375-76.

       Here, Plaintiff’s initial Paragraph 4(c) Disclosures adequately disclosed the infringement

theories upon which it expanded in its Amended Paragraph 4(c) Disclosures using the Court’s

claim construction. Plaintiff’s initial Paragraph 4(c) Disclosures identified components of the

accused networks, including SBCs and eMTAs, and described the different components of

switches. (D.I. 414-1, Exh. 19 at 5-7, 13-15, 21-23, 28-29, 45 of 68). Defendants were aware that

Plaintiff identified components of their accused products and systems, some by brand and some

by description, and they would have been able to seek all necessary information pertaining to

these components during discovery. Plaintiff’s initial Paragraph 4(c) Disclosures provided




3
  Defendants served: (1) Charter Defendants’ Objections and Responses to Plaintiff’s First Set of
Requests for Admissions (Nos. 1-106); (2) Charter Defendants’ Objections and Responses to
Plaintiff’s Third Set of Individual Interrogatories to Charter Communications, Inc., et al. (Nos.
16-25); (3) Charter Defendants’ Supplemental Objections and Responses to Plaintiff’s Second
Set of Individual Interrogatories to Charter Communications, Inc., et al. (Nos. 7, 8, and 14); (4)
Charter Defendants’ Second Supplemental Response to Sprint’s First Set of Common
Interrogatories (Nos. 9-14); and (5) Charter Defendants’ Sixth Supplemental Response to
Sprint’s First Set of Common Interrogatories (Nos. 1-8). (D.I. 375).


                                                  7
Case 1:17-cv-01734-RGA Document 560 Filed 03/16/21 Page 8 of 9 PageID #: 25072




Defendants with sufficient information, giving Defendant a “meaningful opportunity” to

discover necessary information about the identified components of Defendants’ accused systems

and products.

        While Plaintiff did not expressly list components which might be “switches” until its

Amended Paragraph 4(c) Disclosures, the identification of components and description of switch

components provided Defendants with “adequate notice of [Plaintiff’s] legal contentions and

their corresponding evidentiary bases.” Lab. Skin Care, 661 F. Supp. 2d at 477.

        Even the disclosure of new infringement theories toward the end of discovery does not

necessarily require that such theories be stricken. In Intellectual Ventures I, the court did not

strike an infringement theory (disclosed for the first time two weeks before discovery ended),

holding that it was “contained in [the plaintiff’s] timely-served infringement contentions.” Id. at

*5. The court further stated that the plaintiff “permissibly relied on the opportunity provided in

the scheduling order to finalize infringement contentions after the [c]ourt’s claim construction

order. Id. In this case, the Markman opinion issued on December 20, 2019. (D.I. 296). Plaintiff

“permissibly relied” on the stipulation that permitted supplementation of discovery until

February 12, 2020 “to finalize infringement contentions after the Court’s claim construction

order.” Intellectual Ventures I, 2017 WL 658469, at *5.

        As Plaintiff’s Paragraph 4(c) Disclosures were timely served and Defendants had

adequate notice of Plaintiff’s infringement contentions and their evidentiary bases, Defendants’

motion to strike is denied. 4




4
 Due to the pandemic, there is no currently scheduled trial date, and there is quite a backlog of
other trials to resolve. The prejudice to Defendants from the amendment to the infringement
contentions is supposed to be that Defendants do not know how the switches work because they
are made by its suppliers, such as Arris, Cisco, Motorola, Scientific Atlanta, and Siemens.


                                                  8
Case 1:17-cv-01734-RGA Document 560 Filed 03/16/21 Page 9 of 9 PageID #: 25073




   IV.      CONCLUSION

         Defendants’ motion to strike Plaintiff’s Amended Infringement Contentions as to the

ʼ052 Patent, the ʼ3,561 Patent, the ʼ6,561 Patent, and the ʼ454 Patent (D.I. 403) is denied. A

separate order will issue.




Accepting this proposition as being put forth in good faith, and that Defendants’ experts were
unable to get any assistance from Defendants’ suppliers when they were writing their expert
reports, there is time for Defendants to find out how the accused switches work. Upon
application after a meet-and-confer, the Court would consider allowing Defendants focused
discovery to find that out.


                                                9
